Whitfield, J.
A suit was brought, in the name of Richard Croker, Sr., by his next friend Howard Croker, his son, against Bula E. Croker, the wife of Richard Croker, Sr. It is in effect alleged that Richard Croker, Sr., is mentally incompetent to manage his own affairs and that by undue influence exerted by the wife he has conveyed large portions of his property to her. It is prayed that the mental condition of Richard Croker, Sr., be.enquired into, that a committee to take charge of his person and estate be appointed pendente lite; that defendant be required to reconvey property conveyed or transferred to her by Richard Croker, Sr. There are also prayers for discovery, and for restraining orders and injunctions to effectuate the relief sought.
Temporary restraining orders were granted. Richard Croker, Sr., by motion to dismiss the bill of complaint, asserted his competency and challenged, the right of Howard Croker to maintain the suit. The defendant demurred and by answer controverted the allegations of the bill of complaint. On the motion to dismiss the bill and a motion to dissolve the restraining order, the chancellor heard the oral testimony in person, and, after considering ’ all the affidavits and other evidence, dissolved *574the restraining orders and dismissed the bill of complaint. The complainant appealed.
It appears that Richard Croker, Sr., a native of Ireland, was' for many years a prominent citizen and official of New York City, and that for a number of years he has been a large property owner in and a resident of Palm Beach County, Florida; that after the death in New York' of his first wife, who was the mother of his children, four of whom are now living, Richard Croker, Sri, in New York City in 1914, in his seventy-third year, married Bula Benton Edmondson; that subsequent to the marriáge Richard Croker, Sr., undertook to relieve his son Richard Ci’oker, Jr., of the management of property of the father consisting of real estate and other property mostly in New York that had some year’s before been committed by the father to the care and control of the son; that unpleasantness as to business and other matters arose between Richard Croker, Sr., and his children, particularly Richard Croker, Jr., all the children being grown and married. The issue was the alleged mental incapacity of Richard Crokex-, Sr., and the undue influence of his wife over him in the disposition of his property. If he is shown to be mentally capable of managing and disposing of his own property, even his own children have no right to interfere if their vested rights are not thereby invaded. There had been no adjudication of the mental incapacity of Richard Cx-okex-, Sr., as a predicate for this suit in his name by next friend; and even if Howard Croker as next friend had a right to maintain this suit to test the mental status of Richard Crokex-, Sr., the evidexxee amply sustains the finding of the chancellor (who heard and saw all the witnesses testify, including Richard Croker, Sr.), that he is not incompetent as alleged, but is fully capable of - protecting and controlling his own business affairs, and that *575bis dealings with bis property are bis own competent disposals. No undue influence by the wife in securing conveyances and transfers of property to her by her bus-band is shown or can be inferred from the facts and circumstances in evidence to sustain the allegations. The decree of the court was proper and is affirmed.
Browne, C. J., and Taylor, Ellis and West, J. J., concur.